Order unanimously affirmed, with costs. Memorandum: Family Court correctly determined that the pro se petition as drawn was deficient in virtually all respects in attempting to state a cause of action.
Despite petitioner’s protestations to the contrary at oral argument, all of the requests for relief, save two which we will briefly address, have been earlier considered by this court and rejected.
Turning, first, to the court’s refusal to recuse itself from the case, we observe that the Judge to whom the request is made is the sole arbiter of whether recusal is required (People v Patrick, 183 NY 52, 54; see also, Matter of Johnson v Hornblass, 93 AD2d 732, 733), barring, of course, a showing of bias which obviously affects the result of a determination. The record here suggests no bias, but, to the contrary, the thorough, carefully written decision of the court is entirely neutral and correctly explains why the petition is deficient. As aptly stated by the court in response to petitioner’s request that it recuse itself, "disappointment at the results does not make out grounds for this Court to be disqualified.”
Petitioner’s allegations that he has been wrongfully denied visitation with his children in violation of the order of the court have been preserved for further proceedings, the court *507having directed respondent to answer those allegations. (Appeal from order of Yates County Family Court, Dugan, J.— contempt, enforce visitation.) Present—Callahan, J. P., Doerr, Boomer, Pine and Schnepp, JJ.